DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This communication is in response to applicant's amendment filed on 06/21/2021. Claims 1 and 10 have been amended. Claims 1-20 are presently pending for examination.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and the rejection of 35 U.S.C. § 103 have been withdrawn in view of the examiner's amendment to claim.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Paul T. Seegers (Reg. No. 66,621) on 09/07/2021. 



Please replace claim 1 with:
1. (Currently Amended) A non-transitory computer readable medium having program instructions stored therein having program instructions that are executable by a first computing device to perform operations comprising:
	receiving a user credential via a wireless interface from a credential manager maintained by a second computing device in response to a user selection by a user of the second computing device;
	in response to receiving the user credential, determining whether an application of the first computing device is presenting an authentication prompt to a user of the first computing device; 
	in response to determining that the authentication prompt is not being presented, storing the received user credential in a credential manager maintained by the first computing device; and
	in response to determining that the authentication prompt is being presented to the of the first computing device.

Please replace claim 10 with:
10. (Currently Amended) A method, comprising:
	a first computing device maintaining a credential manager that stores a plurality of user authentication credentials for authenticating a user;
	the first computing device receivinguser selection from the user to send one of the plurality of user credentials to a second computing device; and
	in response to the user selection, the first computing device sending the user credential via a wireless interface to the second computing device, wherein the second computing device is configured to: 
		determine whether an application of the second computing device is presenting an authentication prompt to a user; 
		in response to determining that the authentication prompt is not being presented, store the user credential in a credential manager maintained by the second computing device; and
		in response to determining that the authentication prompt is being presented to the user of the second computing device, provide the received user credential to authenticate the user of the second computing device.

Please cancel claim 11;

Please replace claim 19 with:
19. (Currently Amended) A first computing device, comprising:
	a wireless interface;
	a processor;
	memory having program instructions stored therein that are executable by the processor to cause the first computing device to perform operations including:
		receiving, via the wireless interface, a user credential from a credential manager maintained by a second computing device in response to a selection by a user of the second computing device;
		determining whether an application of the first computing device is presenting an authentication prompt to a user of the first computing device; 
		in response to determining that the authentication prompt is being presented, providing the user credential to authenticate the user of the first computing device in response to the authentication prompt; and
		in response to determining that the authentication prompt is not being presented, providing the received user credential to a credential manager of the first computing device for storage.

Allowable Subject Matter
Claims 1-10, and 12-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:



“receiving a user credential via a wireless interface from a credential manager maintained by a second computing device in response to a user selection by a user of the second computing device;
	in response to determining that the authentication prompt is not being presented, storing the received user credential in a credential manager maintained by the first computing device” in combination with other limitations recited as specified in the independent claim(s). 

In regards to claim 10, the prior art of record (Rajeev Angal (US 2014/0020070 A1; hereinafter Angal) in view of Mahaffey et al. (US 2014/0189808 A1; hereinafter Mahaffey)) does not disclose:

 	“in response to the user selection, the first computing device sending the user credential via a wireless interface to the second computing device, wherein the second computing device is configured to: 
		in response to determining that the authentication prompt is not being presented, store the user credential in a credential manager maintained by the second computing device” in combination with other limitations recited as specified in the independent claim(s). 

In regards to claim 19, the prior art of record (Rajeev Angal (US 2014/0020070 A1; hereinafter Angal) in view of Mahaffey et al. (US 2014/0189808 A1; hereinafter Mahaffey)) does not disclose:

 	“receiving, via the wireless interface, a user credential from a credential manager maintained by a second computing device in response to a selection by a user of the second computing device;
	in response to determining that the authentication prompt is not being presented, providing the received user credential to a credential manager of the first computing device for storage” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Angal teaches “authenticate and authorize a user for web services using user devices” ([0010], [0025], [0036], and [0044-0045]). Similarly, Mahaffey teaches “credentials and encryption keys stored on the authenticating server” ([0041] and [0095]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497